DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 22, and 23 each recites the limitation "the two-dimensional-material" in line 1 of their respective claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21, 22, and 23 each depends on claim 14.  Claim 14 does not describe any “two-dimensional-material.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 18, 19, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (United States Patent Application Publication No. US 2012/0168843 A1, hereinafter “Seo”).
In reference to claim 14, Seo discloses a device which meets the claim.  Figure 2 of Seo discloses an integrated assembly which comprises first conductive structures (BL) extending along a first direction.  There are spaced-apart upwardly-opening container-shapes (30) over the first conductive structures (BL).  Each of the container-shapes (30) has a first sidewall region, a second sidewall region, and a bottom region extending from the first sidewall region to the second sidewall region.  Each of the first and second sidewall regions includes a lower source/drain region (30 in contact with BL), an upper source/drain region (30 in contact with 33), and a channel region (30) between the upper (30 in contact with 33) and lower (30 in contact with BL) source/drain regions.  The lower source/drain regions (30 in contact with BL) are electrically coupled with the first conductive structures (BL).  Second conductive structures (G) extend along a second direction which crosses the first direction (p. 2, paragraph 22 – Seo indicates that G and BL intersect at a right angle).  The second conductive structures (G) having gate regions operatively adjacent the channel regions (30).  Storage elements (34) are electrically coupled with the upper source/drain regions upper (30 in contact with 33).
With regard to claim 15, VFET devices comprise the channel regions (30) and the source/drain regions (30 in contact with BL, 30 in contact with 33).  The first and second sidewall regions of each of the container-shapes (30) are within different VFET devices relative to one another.
In reference to claim 18, the storage elements (34) include capacitors.
With regard to claim 19, it is understood that the storage elements (34) are non-ferroelectric capacitors.
In reference to claim 24, each of the container-shapes (30) further comprises a first ledge region over the first sidewall region that projects laterally outwardly from an interior region of the container-shape and a second ledge region over the second sidewall region that projects laterally outwardly from the interior region of the container-shape (30).
With regard to claim 25, there are third conductive structures (33) supported at least in part by the ledge regions such that the electrical coupling of the storage elements (34) with the upper source/drain regions (30 in contact with 33) is through the third conductive structures (33).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo and as further evidenced by Ferrant et al. (United States Patent Application Publication No. US 2004/0228168 A1, hereinafter “Ferrant”).
In reference to claim 16, the first conductive structures (BL) in the DRAM disclosed by Seo in fig. 2 are referred to as bit lines but not as digit lines.  However note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Although Seo does not specifically use the term, “digit lines,” it is not required in order for the Seo reference to teach this limitation in the claims.  Seo does not explicitly disclose that the bit lines/digit lines (BL) are electrically coupled with sense-amplifier circuitry.  However Ferrant makes it clear that sense-amplifier-circuitry is required for proper DRAM operation; it is thus understood that the bit lines/digit lines (BL) in the Seo DRAM device are electrically coupled with sense-amplifier circuitry.
In reference to claim 17, the second conductive structures (G) in the DRAM disclosed by Seo in fig. 2 are to as gates but not as wordlines.  However note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Although Seo does not specifically use the term, “wordlines,” it is not required in order for the Seo reference to teach this limitation in the claims.  Seo does not explicitly disclose that the second conductive structures (G) in the DRAM disclosed by Seo in fig. 2 are electrically coupled with wordline-driver-circuitry.  However Ferrant makes it clear that wordline-driver-circuitry is required for proper DRAM operation; it is thus understood that the second conductive structures (G) in the Seo DRAM device are electrically coupled with wordline-driver-circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Mihara et al. (USPN 5,466,629, hereinafter “Mihara”).
In reference to claim 20, Seo does not disclose that the capacitor (34) is a ferroelectric capacitor.  However Mihara discloses that using a ferroelectric material for the capacitor dielectric has the benefit of being resistant to radiation damage which is desirable in the art (column 2, lines 62-67, column 3, line 1).  In view of Mihara, it would therefore be obvious to implement a ferroelectric material for the capacitor dielectric so as to make a ferroelectric capacitor in the Seo device.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Irsigler et al. (United States Patent Application Publication No. US 2015/0108500 A1, hereinafter “Irsigler”).
In reference to claim 21, Seo does not disclose that the channel layer (30) is made of a two-dimensional material comprising silicon, germanium, carbon or molybdenum.  However Irsigler discloses the known use of silicon, germanium, graphene (carbon), and molybdenum disulfide as a two-dimensional channel layer material (p. 3, paragraph 30).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon, germanium, graphene (carbon), or molybdenum disulfide as a two-dimensional channel layer material in the device of Seo.
In reference to claim 22, Seo does not disclose that the channel layer (30) is made of a two-dimensional material comprising graphene or molybdenum disulfide.  However Irsigler discloses the known use of graphene and molybdenum disulfide as a two-dimensional channel layer material (p. 3, paragraph 30).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use graphene (carbon) or molybdenum disulfide as a two-dimensional channel layer material in the device of Seo.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Khalil et al. (United States Patent Application Publication No. US 2015/0014700 A1, hereinafter “Khalil”).
In reference to claim 23, Seo does not disclose that the channel layer (30) is made of a two-dimensional material which is substantially entirely monocrystalline.  However Khalil discloses the known use of monocrystalline AlGaN, GaN/AlGaN as a two-dimensional channel layer material (p. 6, paragraph 86).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use monocrystalline AlGaN, GaN/AlGaN as a two-dimensional channel layer material in the device of Seo.

Allowable Subject Matter
Claims 1-13 and 26-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement an integrated assembly which comprises two-dimensional-material in an upwardly-opening container-shape which has first and second sidewall regions and a bottom region extending from the first sidewall region to the second sidewall region, each of the first and second sidewall regions includes a lower and upper source/drain regions and a channel region between the upper and lower source/drain regions, a first insulative material is adjacent the first sidewall region and on an opposing side of the first sidewall region from an interior region of the container shape, a second insulative material adjacent the second sidewall region and on an opposing side of the second sidewall region from the interior region of the container shape, a first gating structure adjacent to the first insulative material and operatively proximate the channel region of the first sidewall region; a first transistor comprising the first sidewall region, the first insulative material and the first gating structure in combination with a second gating structure adjacent to the second insulative material and operatively proximate the channel region of the second sidewall region such that a second transistor comprises the second sidewall region, the second insulative material and the second gating structure as suggested by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a method of forming an integrated assembly which comprises forming a construction having first conductive structures extending along a first direction and spaced from one another along a second direction with intervening first insulative regions being between the spaced-apart first conductive structures, forming second conductive structures over the first conductive structures and extending along a second direction which crosses the first direction; the second conductive structures being spaced from the construction by intervening second insulative regions in combination with the requirement that the second conductive structures are arranged in pairs with each paired arrangement of the second conductive structures having the explicit inner and outer regions and   forming insulative material over the outer regions of the paired arrangements, followed by the formation of trenches extending through the insulative material and through the inner regions of the paired arrangements as well as the specific formation and patterning of two-dimensional material into upwardly-opening container-shapes as explicitly described by the applicant in claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        

/KEVIN QUINTO/Examiner, Art Unit 2817